I concur. However, I think that the plaintiff should be given leave to amend his complaint to not only show that the date the contract was signed was after the plaintiff was a licensed contractor, but also to allege that the work was performed after he had become a licensed contractor and to ask for compensation on the grounds of quantum meruit. I suggest this because if it is shown that the contract was entered into before plaintiff procured his contractor's license still he may be entitled to recover pay for the work which he performed after that license was procured on the basis of quantum meruit and should be able to present this theory of his case in one trial if he so desires. *Page 420